NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Argued February 14, 2012
                                    Decided April 25, 2013

                                               Before

                              FRANK H. EASTERBROOK, Chief Judge

                              WILLIAM J. BAUER, Circuit Judge

                              EDMOND E. CHANG, District Judge*

No. 11‐3060

GLOBAL DAIRY SOLUTIONS PTY LTD,                         Appeal from the United States
                    Plaintiff‐Appellant,                District Court for the Western
                                                        District of Wisconsin.
                    v.
                                                        No. 10‐cv‐00237
BOUMATIC LLC, 
                         Defendant‐Appellee.            Stephen L. Crocker,
                                                             Magistrate Judge.

                                               ORDER

       BouMatic LLC makes commercial dairy‐processing equipment that is used to milk cows.
In  June  2008,  BouMatic  entered  into  two  distributorship  agreements  with  Global  Dairy




       *
          The Honorable Edmond E. Chang, District Judge of the United States District Court
for the Northern District of Illinois, sitting by designation.
No. 11-3060                                                                                       Page 2


Solutions, an Australian corporation.1 In the two agreements, Global Dairy agreed to distribute
BouMatic equipment in Australia and New Zealand. One agreement covered Australia; the
other, New Zealand. (The two agreements are identically worded, so from now on, we refer
only to a single Agreement for the sake of convenience.) 

        In late November 2009, BouMatic terminated the Agreement, prompting Global Dairy
to sue for breach of contract. The district court granted summary judgment in BouMatic’s favor,
holding that BouMatic had “good cause” under the Agreement to terminate. We review that
grant of summary judgment de novo. Blue v. Hartford Life & Accident Ins. Co., 698 F.3d 587, 595
(7th Cir. 2012). Like the district court, we must view all of the facts in the light most favorable
to the non‐movant, Global Dairy, and also draw all reasonable inferences in Global Dairy’s
favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); McCann v. Iroquois Memorial Hosp.,
622 F.3d 745, 752 (7th Cir. 2010). 

       When  the  evidence  is  viewed  in  Global  Dairy’s  favor,  the  relationship  between  the
parties did not start out as sour as it ended. Indeed, it was BouMatic that encouraged Global
Dairy’s  formation  in  order  to  address  two  problems:  BouMatic  was  dissatisfied  with  its
Australian  distributor,  a  company  named  Daviesway,  and  BouMatic  did  not  even  have  a
distributor  in  New  Zealand.  So  BouMatic  encouraged  one  of  its  own  Australian‐based
employees, Christopher Nisbet, to create a new BouMatic distributor for the region. Nisbet,
along with two other men, did so, thus forming Global Dairy. But Daviesway stayed on as a
BouMatic distributor in Australia.

       And the relationship did sour. In March 2009, the BouMatic regional sales manager who
had negotiated the Agreement, Jorge Prieto, was replaced by John Paetz. This spelled trouble
for Global Dairy because Paetz had known John Davies, the owner of Daviesway, for around
a decade. One month after Paetz took over the region at BouMatic, Paetz wrote an internal
BouMatic email complaining about the Agreement’s requirement that there be “good cause”
to terminate Global Dairy. In June 2009, Paetz visited Global Dairy and flat‐out said that Global
Dairy should not have been named a BouMatic distributor in Australia, and instead Global
Dairy should focus on distribution efforts in New Zealand.




        1
         Subject  matter  jurisdiction  applies  in  this  diversity  action.  Global  Dairy’s  Australian
corporate form is akin to a corporation in the United States, and thus Global Dairy is an Australian
citizen. See White Pearl Invesiones S.A. (Uruguay) v. Cemusa, Inc., 647 F.3d 684 (7th Cir. 2011) (when
determining  a  foreign  company’s  citizenship  for  diversity  jurisdiction  purposes,  citizenship  is
determined based on which American business form the foreign company most closely resembles).
BouMatic is a limited liability company, none of whose members are citizens of Australia. 
No. 11-3060                                                                                     Page 3


        Late  October  2009  marked  the  beginning  of  the  end.  On  October  27,  Daviesway
complained to BouMatic that Global Dairy’s pricing was undercutting Daviesway’s business,
and Daviesway threatened to disassociate from BouMatic if Global Dairy’s distributorship was
not terminated. A few days later, on October 30, BouMatic “Dairy Solutions Manager” Chris
Berning,  who  had  sales  manager  responsibilities,  exchanged  emails  with  Steve  Brown,
BouMatic’s Vice President of Sales and Marketing. In the e‐mail, Berning stated, “I need to find
a way to terminate GDS [Global Dairy]. They have started paying again and I am not sure of
next steps. Was your fall back with GDS the payment issue? If so is there anything else to get
them on. If we have some specific, albeit weak ones, I do not mind supporting the decision.”

        A few weeks later, things came to a head. On November 24, John Davies sent an email
to Berning (with a copy to John Paetz), again complaining about Global Dairy’s prices and
about the very fact that there were two BouMatic distributors in Australia. Davies declared, “If
BouMatic is going to let this situation continue then there is little point in Daviesway remaining
a distributor.” Davies wanted to know, within seven days, “what action BouMatic intend[ed]
to take to rectify this debacle of dual distribution.”

         It  did  not  take  seven  days.  The  next  day,  November  25,  BouMatic  emailed  a  three‐
sentence letter to Global Dairy, stating without explanation that Global Dairy “has materially
failed  to  comply”  with  the  Agreement  and  that  the  Agreement  was  terminated  effective
immediately.  In  a  letter  sent  to  BouMatic  the  next  day,  Global  Dairy’s  Australian  lawyer
pointed out that the Agreement required a termination process that included written notice of
the breaches and an opportunity to cure. 

        On December 3, BouMatic’s attorney sent Global Dairy another notice of termination,
and this time the letter cited to specific provisions of the Agreement allegedly breached by
Global Dairy. The letter prefaced its list of alleged material breaches with the introduction,
“Specifically,  GDS  [Global  Dairy]  is  in  material  breach  of  the  following  provisions  in  the
Distributorship Agreement,” and then the list described and cited seven provisions: selling
competitors’ products; failing to vigorously and continuously promote the sale of BouMatic’s
products; failing to represent that a part was originally made or supplied by BouMatic only if
it was so made or supplied; failing to affirmatively tell customers that parts or equipment not
supplied by BouMatic are not covered by BouMatic’s warranty; failing to keep current on its
account with BouMatic; accepting or continuing a sales relationship involving competitors’
products and then failing to adequately promote BouMatic products and services; and failing
to service BouMatic products in a timely, efficient, and commercially reasonable manner. 

       What the letter did not say was that Global Dairy had breached the Agreement by failing
to meet “sales forecasts.” This brings us to the appeal: BouMatic won summary judgment by
arguing that the evidence establishes that Global Dairy failed to meet sales forecasts, and the
No. 11-3060                                                                                       Page 4


failure constituted “good cause” to terminate the Agreement. Remember that, aside from one
irrelevant  exception,  BouMatic  needed  “good  cause”  to  terminate  the  Agreement.  The
Agreement defined “good cause” in both general and specific terms. As a general matter, good
cause  meant  Global  Dairy’s  “failure  to  comply  substantially  with  essential  and  reasonable
requirements imposed upon [Global Dairy] by BouMatic, or [Global Dairy’s] material breach
of this Agreement, which breach cannot be cured or remains uncured for 30 days after written
notice to [Global Diary] by BouMatic.” Agreement ¶ 14. More specifically, good cause “shall
expressly include, but not be limited to, a failure to achieve a minimum of 35% of sales forecast
by the end of six months of a sales period, or 70% of the sales forecast by the end of a twelve
month sales period.” Id. (emphases added).

       The “sales forecast” to which the good‐cause definition refers must mean the “forecast”
described  in  Paragraph  12(d)  and  (e)  of  the  Agreement  (there  is  no  other  paragraph  that
describes “sales forecast”):2 

        Distributor General Obligations. Distributor shall . . . .: 

        d.      Participate in the forecasting process when and as requested by BouMatic who
                will  determine  a  final  forecast  for  Distributor  on  at  least  an  annual  basis.
                Distributor shall agree with BouMatic’s reasonable forecast. This forecast will be
                used to evaluate Distributor’s performance.

        e.      Meet or exceed the mutually agreed forecast.

Agreement ¶ 12(d), (e). 

        Global Dairy contends that no sales forecast was ever set by BouMatic, while BouMatic
argues that the back‐and‐forth leading up to the Agreement constituted the governing sales
forecast. For BouMatic, the participants in the back‐and‐forth were Mike Pawlak, BouMatic’s
Executive Vice President of Sales and Marketing, and Jorge Prieto, the company’s Director of
Sales for, among other regions, the area covering Australia and New Zealand. For Global Dairy,
two of its co‐founders, Chris Nisbet and Tim Larsen, took part in the discussions. 

      During the negotiations leading up to the Agreement, on June 3, 2008, Prieto emailed
Tim Larsen to seek “input/confirmation that you agree/disagree” with the “figures” provided


        2
        The other mention of “sales forecast” is in Paragraph 3 of the Agreement, which explains
what it means to have an “Assigned Territory”: “BouMatic assigns territories primarily to measure
market  penetration,  evaluate  distributor  performance,  and  make  sales  forecasts.  .  .  .  BouMatic
reserves the right, in its sole discretion, to modify your Assigned Territory.” 
No. 11-3060                                                                                   Page 5


on  an  attached  spreadsheet,  the  purpose  of  which  was  “for  all  of  us  to  have  a  clear
understanding on where we stand concerning the distribution agreement process.” The next
day, Larsen sent Prieto an email bearing the subject‐line, “GDS BUDGET 2008‐2010.” The email
stated, “Find figures for NZ and Australia for BouMatic. We have revised the sales based on
our current knowledge such as sales in Aust/NZ for Larsen Engineering (existing) and success
we have had with Systems etc to date. I believe these figures are achievable in the market place
with the correct setup and support.” The attachment was a spreadsheet entitled, “2008‐2010
Projections,”  and  the  spreadsheet  reflected  dollar  figures  for  projected  BouMatic  sales  in
Australia and New Zealand. Around three weeks later, on June 30, the parties entered into the
Agreement.

         In support of BouMatic’s summary‐judgment motion, Prieto submitted an under‐oath
declaration stating that those sales projections were the Agreement’s “sales forecasts” for good‐
cause termination purposes (there is no dispute that Global Dairy fell well short of the sales‐
projections numbers). In interpreting the contract, the parties agree that Wisconsin law applies
(they agreed to that in the Agreement and in the litigation below). The Wisconsin Supreme
Court tells us that “[t]he primary goal in interpreting a contract is to determine and give effect
to the parties’ intention. When the language of a contract is unambiguous, we apply its literal
meaning. However, if contractual language may reasonably be construed to have more than
one meaning, the contract is ambiguous.” Wisconsin Label Corp. v. Northbrook Property & Casualty
Ins.,  607  N.W.2d  276,  283  (Wis.  2000).  If  a  contract  is  ambiguous,  then  the  contract’s
interpretation presents a question of fact for the jury to resolve. Town Bank v. City Real Estate
Dev., LLC, 793 N.W.2d 476, 483 (Wis. 2010). 

        Although BouMatic contends that Prieto actually did set a “sales forecast” under the
Agreement by using the pre‐Agreement sales projections provided by Larsen, we conclude that
a reasonable jury could find otherwise. There is enough circumstantial evidence—when viewed
in the light most favorable to Global Dairy and drawing all inferences for Global Dairy—to
undermine Prieto’s declaration. Start with the fact that, viewing the evidence in Global Dairy’s
favor,  Prieto  never  referred  to  the  sales  projections  as  the  Agreement’s  governing  sales
forecasts—at least, not until he signed the declaration in support of the summary‐judgment
motion. Similarly, Nisbet (the Global Dairy co‐founder) and Pawlak (BouMatic’s then‐executive
vice president for sales) both testified that they too never discussed the “sales projections” (or
anything else for that matter) as being the “sales forecasts” under the Agreement or being the
basis for termination of the Agreement.

        BouMatic  counters  that  the  Agreement  does  not  specifically  require  that  BouMatic
inform Global Dairy of the sales forecasts, so it is irrelevant, says BouMatic, that Prieto never
explicitly  told  Global  Dairy  that  the  pre‐Agreement  sales  projections  would  be  the  sales
forecasts for 2008, 2009, and 2010. Setting aside how Global Dairy could be in a position to
No. 11-3060                                                                                       Page 6


“agree”  to  reasonable  forecasts  if  not  informed  of  them,  as  required  by  the  Agreement,
BouMatic  is  demanding  too  much  of  the  relevancy  standard  and  granting  too  little  to  the
summary‐judgment  lens.  A  reasonable  inference—not  the  only  inference,  but  a  reasonable
one—from  Prieto’s  never‐expressed  linking  of  the  pre‐Agreement  sales  projections  to  the
Agreement’s governing sales forecasts is that Prieto did not in fact set the forecasts with the
projections, and thus did not set forecasts at all. 

        This is especially true when we consider how far Prieto deviated from BouMatic’s usual
process for setting governing sales forecasts for distributors. Prieto testified that BouMatic used
an annual sales forecasting process for its distributors: in November or December of each year,
BouMatic’s regional and district sales managers reviewed, with their distributors, the sales
numbers  for  the  previous  year  and  created  a  sales  forecast  for  the  upcoming  year.  These
forecasts were sent to Prieto, who in turn forwarded them to BouMatic’s financial department,
thus recording the forecasts as the goals for the distributors for the next year. Prieto did not do
any  of  this  with  Global  Dairy.  Prieto  contends  that  there  was  no  need  because  the  pre‐
Agreement sales projections constituted the governing sales forecasts, and a jury could believe
that. But once again that contention does not sap all relevancy out of the fact that BouMatic
deviated from the annual forecast‐setting procedure: when viewed in Global Dairy’s favor, a
jury could reasonably infer that Prieto did not use the sales projections. 

        Most telling of all is the lack of any mention of an alleged sales‐forecast shortfall in
BouMatic’s December 3, 2009 termination letter. Silence can be probative. See Johnson v. Acevedo,
572 F.3d 398, 401 (7th Cir. 2009) (citing Silver Blaze, THE  MEMOIRS OF  SHERLOCK  HOLMES, to
explain that an omission can “convey[] a powerful message”). It depends on the circumstances.
Here, Global Dairy’s lawyers had demanded that BouMatic explain the termination, claimed
that the termination would cause Global Dairy significant damages, and threatened to sue
BouMatic. The December 3 letter was BouMatic’s attempt to head‐off the lawsuit. Yet there was
no  mention  of  a  sales‐forecast  shortfall.  Indeed,  the  letter  detailed  seven  reasons  for  the
termination, citing specific paragraphs and sub‐paragraphs of the Agreement which Global
Dairy assertedly had breached, including Paragraphs 12(a), (b), (c), (f), (h), and (i). The sales‐
forecast  provisions  are  Paragraphs  12(d)  and  (e),  so  Global  Dairy  can  argue  to  a  jury  that
BouMatic did not simply overlook those provisions when stating its reasons for termination;
instead, BouMatic did not have a sales‐forecast shortfall on which to rely. Viewing that silence
in Global Dairy’s favor, a reasonable jury could find that a shortfall was not an actual ground
for terminating the Agreement, and that BouMatic had not set a governing sales forecast under
the Agreement. 

       To counter the probativeness of the silence, BouMatic says there was no duty under the
Agreement to notify Global Dairy  of a sales‐forecast shortfall because the Agreement only
required written notice of “material breaches” but did not require notice of good‐cause based
No. 11-3060                                                                                       Page 7


on a shortfall. But the mere fact that there was no duty to notify Global Dairy of that basis for
termination  does  not  render  irrelevant  that  BouMatic,  trying  to  stave  off  a  lawsuit,  did  not
mention it. If the shortfall was in fact a basis for termination, what reason would there be not
to mention it? Global Dairy can ask a jury to conclude that the silence means there in fact was
no shortfall because no governing sales forecast was set. 

        BouMatic’s position on appeal has a consistent theme, one expressed at times by the
district court, App. 125‐26, that “[t]here is no evidence in the record which shows that Mr.
Prieto’s testimony is so impossible to reconcile that jury must decide his credibility,” BouMatic
Br. at 21. The origin of this argument seems to be language drawn from our opinion in Boyd v.
Wexler, 275 F.3d 642, 646 (7th Cir. 2001). In that case, a lawyer was accused of sending debt‐
collection  letters  without  reviewing  them,  a  practice  which  would  violate  the  Fair  Debt
Collection  Practices  Act.  Id.  at  644.  In  the  district  court  there,  the  lawyer  won  summary
judgment based on an affidavit in which he averred that every collection letter sent out by his
law firm was reviewed by a lawyer. But the 3‐lawyer firm sent out an average of around 51,000
letters per month, yet a firm of that size could be expected—if each letter really were being
reviewed—to send at most 1,000 letters per month. Id. at 645. So even though there was no
testimony directly refuting the affidavit, we reversed because “[c]ircumstantial  evidence can
create an issue of credibility.” Id. From the circumstantial evidence, “a reasonable jury could
infer that the letters to the plaintiffs were not in fact reviewed by” a lawyer. Id. It is true that we
described the volume of mail as making the lawyer’s affidavit “incredible, or at least highly
implausible.” Id. at 646. But that description did not elevate the summary‐judgment standard
into one that requires the non‐movant to show that the movant’s evidence is “impossible” to
reconcile with other evidence, BouMatic Br. at 21, or to show that the movant’s evidence has
been “directly and overwhelmingly impeached,” App. 125. “[C]ertainty of winning at trial is
obviously not a precondition to getting a trial.” Boyd, 275 F.3d at 647; see also Anderson, 477 U.S.
at 255 (“Credibility determinations, the weighing of the evidence, and the drawing of legitimate
inferences from the facts are jury functions, not those of a judge . . . .”) On the properly‐applied
standard, when viewing the evidence in the light most favorable to Global Dairy and drawing
reasonable inferences in its favor, a reasonable jury could find that BouMatic did not set sales
forecasts under the Agreement, and thus Global Dairy’s sales performance did not constitute
good cause to terminate the Agreement. 

        The reversal of summary judgment on the breach of contract claim also requires vacatur
of the remaining aspects of the judgment. The district court granted summary judgment on
Global  Dairy’s  good  faith  and  fair  dealing  claim  on  the  same  premise  as  the  summary‐
judgment grant on the breach of contract claim, that is, BouMatic simply exercised its right to
terminate under the Agreement. So this claim too is reinstated. We note, however, that the
district  court  discussed  the  possibility  that  Global  Dairy  raised  the  claim  too  late  in  the
litigation; the district court ultimately decided not to definitively decide the timeliness of the
No. 11-3060                                                                                        Page 8


claim. On remand, the district court is free to decide, in the first instance, whether Global Dairy
raised the claim too late.

        The  district  court  also  granted  summary  judgment  in  favor  of  BouMatic’s  unpaid‐
invoices counterclaim in the amount of $87,928.03. But if Global Dairy wins on the breach of
contract claim, then Global Dairy may assert (as it did below) set off or recoupment against the
invoices  award.  So  the  unpaid‐invoices  judgment  must  be  vacated  because  the  breach  of
contract claim is reinstated. On remand, however, the district court may enter partial summary
judgment for BouMatic as to liability on the unpaid invoices identified by the district court. It
is the damages amount that must await the resolution of the breach of contract claim. 

       Lastly, we vacate the award of attorneys’ fees and costs to BouMatic. The award was
largely premised on BouMatic’s summary‐judgment victory on the breach of contract claim,
which has been reversed.

         For the foregoing reasons, the judgment is reversed as to the breach of contract claim,
and is vacated as to the good faith and fair dealing claim, the unpaid‐invoices counterclaim,
and the award of attorneys’ fees and costs. We note that, although we have been speaking as
if the trier of fact will be a jury, Global Dairy did waive its right to a jury trial in the Agreement.
BouMatic  has  demanded  a  jury  trial,  however,  so  whether  the  trier  of  fact  is  a  jury  or  the
assigned judge depends on whether BouMatic sticks to that choice.